Title: William Wingate to Thomas Jefferson, 14 August 1815
From: Wingate, William
To: Jefferson, Thomas


          Dear Sir,  Haverhill, Mass, August 14. 1815.
          I duely received the volume &c you returned to me—I Sincerely thank you for your candid letter Sent me, on the occasion—I have Sent the Same volume &c to mr Maddison, and directed Him to forward it to Gov. Snyder—Gov. Tompkins and return it to me—I wrote to General Ripley as He passed on His Tour to the Eastward, to come and Se me on the Same Subject, but I have not Seen nor heard from Him Since—I am almost without hope of finding any person to assist me in carrying the olive Branch into Execution—America  will Soon find it needfull, to ward off the impending Judgments of God, which has already begun in Europe, and will Soon Spread over the whole world—God has declared in His Holy writ, that He will now Send Pestilence, Famine, Earthquakes and the Sword, and distroy the wicked part of mankind—God tells me that great distruction is now to take place—God further Says—That He will now harden the Hearts of the people, as He did in the time of Pharoah, untill all His Judgments have taken place—Behold Saith the Lord, I will bring plagues upon the world, the Sword, Famine death and distruction—For wickedness hath exceedingly polluted the whole earth—and their hurtfull works are fulfilled—Therefore Saith the Lord, I will hold my tongue no more as touching their Wickedness, which they profanely commit—neither will I Suffer them in those things—in which they wickedly exercise themselves—Behold, the Innocent and righteous blood crieth unto me, and the Souls of the Just complain continually—And therefore Saith the Lord—I will surely avenge them, and receive unto me all the Innocent blood from among them—all this has reference to the present moment—
          Sir, here follows a true copy of a letter I wrote to my Brother Paine Wingate, with whom you are well acquainted, I think this information will have more weight with you, than it Would be to write otherwise to you—to Wit—
          
          
            
              God has revealed to me, and to me only in America, every Important event that has taken place ever Since Napoleon came on the Stage of Public life—also, every Important event that is to take place in the world, Between this time and the millineum—it is my Sincere prayer that God may Suffer me for to reveal all Those Secrets to our whole Family—and Save them if possiable from being distroyed in the common distruction of the wicked, that is now begun in Europe, and will Soon take place throughout the world—God tells me He will harden the Hearts of all the wicked part of mankind, as He did Pharoahs—untill their distruction takes place—if you are one of Those—you will not, nor cannot believe one word I write—Notwithstanding they are all God own words revealed to me—Brother, Remember, if what I State to you is verified in a few days—if you then disbelieve God and me, your distruction and your Families is certain—I am forbid to warn you any further at this time—
              God Sent His Angel to Napoleon and told Him all that is to take place—and what to do—God has prepared Napoleon a place on a mountain for His Safety—and where Napoleon can Se both armies—The great Battle is to be in and round the city of Paris—Napoleon has artfully collected Them all there agreeable to God appointment—God has hardened the Hearts of the Allied armies, who feel Sore afraid, yet durst fight—
              They cannot avoid refusing to let the French Nation appoint Their own Ruler, which act will bring about their own distruction—
              Brother, I will here State to you the manner in which God has promised Napoleon for to distroy all His Enemies—And the city of Paris—which is to be utterly distroyed and burnt all at once—not one will escape as I wrote you before—(I think the city of Paris will be blown up)
              Napoleon—neither lift up His Hand, nor held Sword, nor any instrument of War—But only I Saw, that Napoleon Sent out of His mouth, as it had been a blast of fire, and out of His lips a flaming breath, and out of His tongue—Napoleon cast out Sparks and Tempests—And they were all mixt together—the blast of fire, the flaming breath, and the great Tempest—and fell with violence upon the multitude which was prepared to fight—and burnt them up every one, So that upon a Sudden of an innumerable multitude nothing was to be perceived, but only dust and Smell of Smoke—(gun powder)
              God interpretation—Behold the days come, when the most High, will begin to deliver them that are upon the earth (Jews) And God will come to the asstonishment of them that dwell on the earth—
              Brother, all this will now take place as true as their is a God—if it does—believe your poor disconsolate forsaken Brother—who has no where to lay His Head, even a manger—and has no Friend but God, I ask, nor Seek for no other—I am worth my weight in Gold to the world, my life has been Spared for Some wise purpose—yet unknown to America and the world—I Shall wait God own time—to Shew myself, and I hope do good— 
              yr Affectionate Brother— Wm Wingate
              
                “Hon. Paine Wingate”—
              
            
          
          
          Sir, you must not reveal this Secret, to defeat God plan—whoever attempts it—God will distroy Him instantly—I warn you for to remember to keep these Secrets as God commanded his Inspired Servants—
          Sir, I wrote to mr Maddison  Some time Since, for to appoint me Inspector at Newbury Port—it is now held by a Man who is and always has been, a Malicious Enemy to the Republican cause—which ought not to be Suffered, let their connections be ever So Republican—I have never as yet received a Single line from mr Maddison—I Still feel myself intitled to that office—if I cannot—rather than not to have any imploy, I would accept at the Post-office, I held under mr Habersham—I lost all my property for Supporting the Republican cause—is well known—
          I remain Your highly Esteemed Friend. William Wingate
        